DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 4, and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2: The claim claims that “the first loading is different than the first loading”. It is unclear how a loading can be different than itself. For the purposes of examination, the second instance of “first loading” in the above limitation will be read as “second loading”. 

Claim 4: It is unclear if “the intercalation host electrode” in lines 2-3 is referring to the first or second intercalation host electrodes of claim 1. 

Claim 8: The claim claims “further comprising one or more outlet channels and wherein at least one outlet channel has a lower volumetric flow rate than at least one additional outlet channel”. It is unclear how the second limitation about the relative flow rates can be met when there is only one outlet channel. For the purposes of examination, the second limitation will be treated as conditional based on number of outlet channels. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 7, and 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2 and 8 of copending Application No. 16/731344 (reference application, referred to as 344 herein). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1: Claim 1 of 344 claims a desalination battery cell comprising: a first compartment separated by an anion exchange membrane from a second compartment, each of the first and second compartments configured to contain a saline water solution having first and second intercalation host electrodes, respectively, arranged to be in fluid communication with the solution, a voltage source configured to supply electric current to the first and second intercalation host electrodes to release cations into the solution; and a controller programmed to adjust an amount of the electric current being supplied to change direction of anions, present in the solution, passing through the anion exchange membrane between the first and second compartments such that the first and second compartments alternately collect and disperse salt from the solution.

Although Claim 1 does not explicitly claim having a concentration of dissolved salts c1
the first and second compartments release desalinated water solution having a concentration c2 of dissolved salts and a brine solution having a concentration c3 of dissolved salts such that c3 > c1> c2, these limitations would inherently be present when having an aqueous solution enter a cell which uses current to move cations and anions to and from the solution, as claimed in claim 1. 

Claim 7: Claim 2 of 344 claims at least one inlet channel and one outlet channel and wherein the controller is configured to adjust volumetric flow rate in at least one inlet channel, outlet channel, or both.

Claim 9: Claim 18 of 344 claims a water desalination device comprising: at least two desalination battery cells, each cell having a first compartment separated by an anion exchange membrane from a second compartment, each of the first and second compartments configured to contain a saline water solution and having first and second intercalation host electrodes, respectively, arranged to be in fluid communication with the solution, a voltage source configured to supply electric current to the first and second intercalation host electrodes; and a controller programmed to adjust an amount of the electric current being supplied from the voltage source to the at least two cells such that the device produces desalinated water solution having a concentration c2 of dissolved salts and a brine solution having a concentration c3 of dissolved salts, wherein c3 > c1 > c2.

Although Claim 8 does not explicitly claim a saline water solution having a concentration of dissolved salts c1 and the device produces desalinated water solution having a concentration c2 of dissolved salts and a brine solution having a concentration c3 of dissolved salts, wherein c3 > c1 > c2, these limitations would inherently be present when having an aqueous solution enter a cell which uses current to move cations and anions to and from the solution, as claimed in claim 1. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boon (US 2021/0078877 A1). 

Claim 1: Boon discloses a desalination battery cell (deionization device, see e.g. abstract of Boon) comprising: 
a first compartment (see e.g. compartment #10 feeds on Fig 2 of Boon) separated by an anion exchange membrane (see e.g. [0051] and #132 on Fig 2 of Boon) from a second compartment (see e.g. compartment #21 feeds on Fig 2 of Boon), each of the first and second compartments configured to contain a saline water solution having a concentration of dissolved salts c1 (see e.g. [0077] of Boon) and having first and second intercalation host electrodes, respectively, arranged to be in fluid communication with the solution (see e.g. [0051] and #131 and #133 on Fig 2 of Boon), 
a voltage source (see e.g. [0048] and #19 on Fig 2 of Boon) configured to supply electric current to the first and second intercalation host electrodes to release cations into the solution (see e.g. [0049] of Boon); and 
a controller (see e.g. [0048] and #134 on Fig 2 of Boon) programmed to adjust an amount of the electric current being supplied to change direction of anions, present in the solution, passing through the anion exchange membrane between the first and second compartments (see e.g. [0046] and [0048] of Boon) such that the first and second compartments alternately collect and disperse salt from the solution (see e.g. [0046] of Boon) and the first and second compartments release desalinated water solution having a concentration c2 of dissolved salts and a brine solution having a concentration c3 of dissolved salts such that c3 > c1> c2. (concentrated stream #15, feed inlet #10, and diluted stream #11, see e.g. [0077] of Boon).

Claim 3: Boon discloses an anion exchange membrane dedicated voltage source (see e.g. connection between #132 and #134 on Fig 2 of Boon).

Claim 4: Boon discloses at least one inlet channel (see e.g. #2 on Fig 2 of Boon) and at least one outlet channel per each compartment located between the anion exchange membrane and the intercalation host electrode (see e.g. #5 and #6 on Fig 2 of Boon).

Claim 7: Boon discloses at least one inlet channel (see e.g. #2 on Fig 2 of Boon) and one outlet channel (see e.g. #5 and #6 on Fig 2 of Boon) and wherein the controller is configured to adjust volumetric flow rate in at least one inlet channel, outlet channel, or both (see e.g. [0079] of Boon).

Claim 8: Boon discloses one or more outlet channels (see e.g. #5 and #6 on Fig 2 of Boon) and wherein at least one outlet channel has a lower volumetric flow rate than at least one additional outlet channel (see e.g. Fig 6 of Boon. #6’ would have a different flow rate than #5 because it lacks the direct inlet like #10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon in view of Cohen et al (US 2019/0152811 A1). 

Claim 2: Boon discloses that the electrodes include host materials (see e.g. [0051]-[0053] and claim 25 of Boon). Boon does not explicitly teach that each of the first and second intercalation host electrodes include a first and second loading of host material, respectively, and the first loading is different than the second loading. However, there are only 3 possible configurations for the relative loading of host material: the first being smaller, equal to, or greater than the loading of the second. Furthermore, Cohen teaches a capacitive deionization device for desalination (see e.g. [0001] and [0002] of Cohen) comprising two electrode compartments having differing loadings of conductive materials (see e.g. [0212] of Cohen). Different loadings would produce product streams with different concentrations. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Boon so that the first loading is different than the second loading because Cohen teaches this is a recognized configuration for electrodes use in capacitive deionization devices for desalination and would produce streams with different concentrations. Furthermore, KSR rationale E states that it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon in view of Gallagher et al (US 5558753). 

Claim 5: Boon does not explicitly teach a valve configured to prevent flow of a saline water solution to the first or second compartment. Gallagher teaches an electrodeionization apparatus which includes valves as a part of a fluid circuit network to control the fluid stream throughout the compartments (see e.g. col 11, 12-29 of Gallagher). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Boon by including the valves taught in Gallagher to provide more control over the fluid flow throughout the device. The valves would be configured to prevent flow of a saline water solution to the first or second compartment.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon in view of Sparrow et al (US 2014/0197029 A1). 

Claim 6: Boon discloses an outlet channel (see e.g. #5 and #6 of Boon) and an inlet channel (see e.g. #2 on Fig 2 of Boon) and a first reservoir (see e.g. #10, #11, or #15 on Fig 2 of Boon).

Boon does not explicitly teach a second reservoir being connected to the battery via the outlet channel and the inlet channel allowing cycling of the desalinated water solution until a predetermined concentration cx of dissolved salts is reached, wherein c2 > cx. Boon does teach doing multiple cycles of desalination to the electrolyte to get a desired concentration less than the influent (c2 > cx) (see e.g. [0079] of Boon). Sparrow teaches an apparatus for electrolyte desalination (see e.g. abstract of Sparrow) which has a second reservoir connected to the outlet and inlet of the apparatus (see e.g. #16 on Fig 1 of Sparrow) which allows the processed liquid to be furthered processed by the apparatus (see e.g. [0076] of Sparrow). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Boon to include a second reservoir being connected to the battery via the outlet channel and the inlet channel allowing cycling of the desalinated water solution as taught in Sparrow to further process the liquid to achieve a desired concentration.

Claim(s) 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon in view of Suss et al (US 2012/0273359 A1). 

Claim 9: Boon discloses a desalination device (see e.g. page 10, col 2, item 31 of Boon) comprising:
	a battery cell (see e.g. see e.g. abstract of Boon) comprising:  
a first compartment (see e.g. compartment #10 feeds on Fig 2 of Boon) separated by an anion exchange membrane (see e.g. [0051] and #132 on Fig 2 of Boon) from a second compartment (see e.g. compartment #21 feeds on Fig 2 of Boon), each of the first and second compartments configured to contain a saline water solution having a concentration of dissolved salts c1 (see e.g. [0077] of Boon) and having first and second intercalation host electrodes, respectively, arranged to be in fluid communication with the solution (see e.g. [0051] and #131 and #133 on Fig 2 of Boon), 
a voltage source (see e.g. [0048] and #19 on Fig 2 of Boon) configured to supply electric current to the first and second intercalation host electrodes to release cations into the solution (see e.g. [0049] of Boon); and 
a controller (see e.g. [0048] and #134 on Fig 2 of Boon) programmed to adjust an amount of the electric current being supplied to change direction of anions, present in the solution, passing through the anion exchange membrane between the first and second compartments (see e.g. [0046] and [0048] of Boon) such that the first and second compartments alternately collect and disperse salt from the solution (see e.g. [0046] of Boon) and the first and second compartments release desalinated water solution having a concentration c2 of dissolved salts and a brine solution having a concentration c3 of dissolved salts such that c3 > c1> c2. (concentrated stream #15, feed inlet #10, and diluted stream #11, see e.g. [0077] of Boon).

Boon does not explicitly teach the device has at least two desalination battery cells. Suss teaches that capacitive desalination systems (see e.g. abstract of Suss) can utilize multiple sells connected in series or parallel to increase salt removal or throughput (see e.g. [0017] of Suss). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Boon to include multiple cells as taught in Suss to increase salt removal or throughput.

Claim 11: Boon in view of Suss discloses that the controller is further programmed to adjust volumetric flow rate of the saline water solution in at least one cell (see e.g. [0079] of Boon).

Claim 12: Boon in view of Suss discloses that the at least two cells are connected in series (see e.g. [0017] of Suss).

Claim 13: Boon in view of Suss discloses that the at least two cells are connected in parallel to each other (see e.g. [0017] of Suss).

Claim 14: Boon in view of Suss discloses that the at least two cells are arranged in a series-parallel configuration (see e.g. [0017] of Suss).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon in view of Suss as applied to claim 9 above, and in further view of Boehme et al (US 2020/0024158 A1). 

Claim 10: Boon in view of Suss does not explicitly teach that the controller is programmed to control ion transport in each of the at least two cells individually by supplying a different voltage to each of the at least two cells. However, Boon discloses the controller is programmed to control ion transport of the cell by supplying a specific voltages based on desired results (see e.g. [0046] and [0048] of Boon). Additionally, Suss teaches connecting the cells in series or parallel depending on salt removal or throughput. Boehme teaches using different voltages applies to multiple cells based on the desired outputs of each cell (see e.g. [0181] of Boehme). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Boon so that controller is programmed so that it is capable of delivering different voltages to each cell based on the desired output of each cell as taught by Boehme. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon in view of Suss as applied to claim 9 above, and in further view of Smith et al (US 2018/0148355 A1).

Claim 15: Boon in view of Suss teaches that the at least two cells include first and second cells (see e.g. [0017] of Suss).

Boon in view of Suss does not explicitly teach that the solution enters the first cell with a predetermined volumetric flow rate Q1 and the controller is programmed to reduce the volumetric flow rate to a volumetric flow rate Q2 as the solution proceeds to the second cell such that Q1 > Q2. Smith teaches utilizing differing flow rates in a capacitive deionization desalination cell (see e.g. abstract of Smith) based on properties of the effluents (see e.g. [0127] of Smith). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Boon in view of Suss so that controller controls the volumetric flow rate of each fluid stream going to and from each cell based on the concentration of ions in each cell. Based on Suss’s teaching that cells in series improves salt removal, it would have been obvious to a person having ordinary skill in the art at the time of filing that Q2 would be less than Q1 because it has less salt in it leaving the first cell and would benefit from a longer residence time in the second cell. 

Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon in view of Antich et al (US 2010/0006438 A1). 

Claim 16: Boon discloses a desalination device (see e.g. page 10, col 2, item 31 of Boon) comprising:
	a battery cell (see e.g. see e.g. abstract of Boon) comprising:  
a first compartment (see e.g. compartment #10 feeds on Fig 2 of Boon) separated by an anion exchange membrane (see e.g. [0051] and #132 on Fig 2 of Boon) from a second compartment (see e.g. compartment #21 feeds on Fig 2 of Boon), each of the first and second compartments configured to contain a saline water solution having a concentration of dissolved salts c1 (see e.g. [0077] of Boon) and having first and second intercalation host electrodes, respectively, arranged to be in fluid communication with the solution (see e.g. [0051] and #131 and #133 on Fig 2 of Boon), 
a voltage source (see e.g. [0048] and #19 on Fig 2 of Boon) configured to supply electric current to the first and second intercalation host electrodes to release cations into the solution (see e.g. [0049] of Boon); and 
a controller (see e.g. [0048] and #134 on Fig 2 of Boon) programmed to adjust an amount of the electric current being supplied to change direction of anions, present in the solution, passing through the anion exchange membrane between the first and second compartments (see e.g. [0046] and [0048] of Boon) such that the first and second compartments alternately collect and disperse salt from the solution (see e.g. [0046] of Boon) and the first and second compartments release desalinated water solution having a concentration c2 of dissolved salts and a brine solution having a concentration c3 of dissolved salts such that c3 > c1> c2. (concentrated stream #15, feed inlet #10, and diluted stream #11, see e.g. [0077] of Boon).

Boon does not explicitly teach the device has a plurality of desalination battery cells arranged in a cascade such that a first row of the cells includes n number of cells, the second row includes at least n + 1 number of cells, and each subsequent row includes at least one more cell than a preceding cell row. Antich teaches a deionization device (see e.g. abstract) comprising a plurality of desalination battery cells arranged in a cascade, based on the application and amount of water being deionized (see e.g. [0041] of Antich). For example, Antich teaches a first row of the cells includes n number of cells (see e.g. bottom cell on Fig 3 of Antich), the second row includes at least n + 1 number of cells, and each subsequent row includes at least one more cell than a preceding cell row (see e.g. [0041] and Fig 3 and of Antich). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Boon so that the device has a plurality of desalination battery cells arranged in a cascade such that a first row of the cells includes n number of cells, the second row includes at least n + 1 number of cells, and each subsequent row includes at least one more cell than a preceding cell row as taught in Antich based on the specific application and amount of water needed. 

Claim 18: Boon in view of Antich does not explicitly teach that the second row includes n x 2 number of cells and each subsequent row includes two times more cells than a preceding cell row. However, Antich teaches arranging the cells in rows with different numbers of cells in each row based on the application and amount of water being deionized (see e.g. [0041] of Antich). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Boon in view of Antich by adjusting the number of cells in each row to get desired water properties based on the application and amount of water needed.

Claim 19: Boon in view of Antich teaches each cell has a dedicated outlet (see e.g. Fig 3 of Antich)

Claim 20: Boon in view of Antich teaches an anion exchange membrane dedicated voltage source (see e.g. connection between #132 and #134 on Fig 2 of Boon).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon in view of Antich as applied to claim 16 above, and in further view of Smith.

Claim 17: Boon in view of Antich does not explicitly teach that the volumetric water flow rate in the first row is greater than a volumetric flow rate in the second row. Smith teaches utilizing differing flow rates in a capacitive deionization desalination cell (see e.g. abstract of Smith) based on properties of the effluents (see e.g. [0127] of Smith). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Boon in view of Antich so that controller controls the volumetric flow rate of each fluid stream going to and from each cell based on the concentration of ions in each cell. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795